I respectfully dissent. The facts are not in dispute. In my view, the second and third assignments of error would be moot in that I would grant the city's first assignment and hold it immune under R.C. 2744.02.
The building in this case is fenced off and vacant. It is being held by the city for urban-renewal purposes. R.C. 2744.02(B)(4) provided:
"[P]olitical subdivisions are liable for injury, death, or loss to persons or property that is caused by the negligence of their employees and that occurs within or on the grounds of buildingsthat are used in connection with the performance of agovernmental function, including, but not limited to, office buildings and courthouses, but not including jails, places of juvenile detention, workhouses, or any other detention facility, as defined in section 2921.01 of the Revised Code." (Emphasis added.)
The plain language of the statute says that this exception was created for buildings that are actually used for governmental purposes. By way of example, the statute specifically mentions office buildings and courthouses. These are the type of buildings the statute was meant to cover, not abandoned, vacant ones. I would reverse on the first assignment of error.